DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 of US Application No. 16/164,254 are currently pending and have been examined.  
Claims 1-10  are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 24 May 2021, with respect to the rejection of claims 1-10 under 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Mercier (US 2012/0232758 A1) in view of (Meixner et al. (DE 10 20 08021523 A1, “Meixner”) and Hayashi et al. (JP 2013/144471, “Hayashi”)

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Mercier, discloses a three-wheeled vehicle having a pair of front wheels and a single rear wheel is provided with a roll-related reactive system. The roll-related reactive system provides braking of at least one of the front wheels independent of braking initiated by an operator of the vehicle.

Meixner discloses a leaning vehicle control where a pressure build-up on the front wheels is carried out during an anti-lock control with a gradient (slope), which is less than the gradient when driving 

Hayashi discloses a leaning vehicle including a steering device 41a for inputting steering command information, an inclining actuator device for inclining a steering part 11 or a driving part 20. In the turning direction, a steering actuator device 65 for changing a steering angle of a steered wheel 12F based on the steering command information Input from the steering device, a driving actuator device for driving a pair of right-left driving wheels, and sensors 44 for detecting lateral acceleration acting on the vehicle body. Differential torque is generated to generate the yaw moment in the opposite direction of the turning direction when the steering command Information is input, and where the sensors detect the lateral acceleration of turning in the turning direction, the differential torque Is released, and a steering angle of the steered wheel Is changed in the turning direction.

With respect to independent claim 1, Mercier taken either individually or in combination with other prior art of record fails to teach or suggest: an integrated control device that integrally controls the leaning posture control actuator, the left inclining wheel torque applying unit, and the right inclining wheel torque applying unit, and either controls the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit in accordance with loads on the left inclining wheel and the right inclining wheel that vary depending on the lean torque applied to the linkage mechanism by the leaning posture control actuator or controls the lean torque applied to the linkage mechanism by the leaning posture control actuator based on the left inclining wheel torque applied to the left inclining wheel by the left inclining wheel torque applying unit and the right inclining wheel torque applied to the right inclining wheel by the right inclining wheel torque applying unit.

Claims 2-10 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668